



COURT OF APPEAL FOR ONTARIO

CITATION: Walia v. 2155982 Ontario Inc.,
    2020 ONCA 538

DATE: 20200826

DOCKET: C66651

Huscroft, Zarnett and Coroza
    JJ.A.

BETWEEN

Surendra
    Walia

Plaintiff
    (Appellant)

and

2155982 Ontario Inc.
, Prem Chand Sharma,
Agim Mollaj


and Armoclan Engineering
    Ltd.

Defendants (
Respondents
)

Pathik Baxi,
    for the appellant

Gregory
    Weedon and Melissa Truong, for the respondents

Heard:
    in writing

On appeal
    from the judgment of Justice Pamela Hebner of the Superior Court of Justice,
    dated August 23, 2018, with reasons reported at 2019 ONSC 1059.

COSTS ENDORSEMENT

[1]

By reasons dated August 4, 2020, the appeal in
    this matter was dismissed. In our reasons for decision, we invited written
    submissions from the parties as to costs of the appeal.

[2]

The respondents seek costs on a partial
    indemnity basis in the sum of $16, 535.61. They contend that they were
    completely successful on the appeal and that their costs in preparing for the
    appeal increased because the appellant filed a reply factum that raised new
    arguments that were not made in the court below. The respondents argue that in
    order to respond to these new arguments, they were obliged to seek direction from
    a case management judge and were afforded the right to file a supplementary
    responding factum.

[3]

For his part, the appellant agrees that costs
    should be awarded to the respondent. However, he argues that his decision to
    file a reply factum should not elevate the costs imposed by this court. The
    appellant submits that he did not raise new or novel arguments and that there
    were only two issues before the court and both issues were addressed in all of
    the written materials. He submits that costs should be fixed at $5,000.

[4]

The respondent is entitled to costs of the
    appeal as the successful party. Although we accept that the respondents were
    obliged to respond to the appellants 29-page reply factum, we view the amount
    claimed by the respondents as excessive. This appeal involved two issues that
    were familiar to the parties because they were identical to the issues argued
    in the court below. The resolution of this appeal did not involve considering
    any new or novel arguments raised by the appellant in his reply factum. We fix the
    respondents costs at $7,500, inclusive of disbursements and all applicable
    taxes.

Grant
    Huscroft J.A.

B.
    Zarnett J.A.

S.
    Coroza J.A.


